Citation Nr: 9933499	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, including degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION


The appellant served on active duty from June 1986 to June 
1990, and from November 1990 to May 1991.

This appeal arises from a May 1997, Department of Veterans 
Affairs (VARO), St. Petersburg, Florida rating decision, 
which denied service connection for degenerative arthritis of 
the right knee.  In the denial, the RO addressed the merits 
of the claim.


REMAND

38 U.S.C.A. § 5103(a) imposes a duty on VA to notify a 
claimant of the evidence needed to complete a submitted 
application when VA is aware, or reasonably should be aware, 
of the existence of such relevant evidence.  McKnight v. 
Gober, 131 F. 3d. (Fed. Cir. 1997).  In this case, the RO has 
not addressed the matter of whether the appellant's claim is 
well grounded, and, consequently, has not informed him of the 
evidence necessary to well ground the claim.  Moreover, in 
his hearing testimony, he stated that two doctors told him 
"that there was a good possibility" that right knee 
disability was caused by- inservice injury.  (Hearing 
transcript, page 7).  He has not been informed that such 
opinions might serve to well ground his claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should inform the appellant 
that medical opinion is necessary to 
provide a nexus between the right knee 
pain noted in service, or other in- 
service incident, and the existence of 
chronic right knee disability.  The RO 
should specifically request that the 
appellant submit such opinion from the 
physicians whom he referenced in his 
testimony.  The RO should offer him any 
assistance necessary to obtain this 
evidence.

2.  When this development is completed, 
the RO should determine whether the claim 
is well grounded, and, if so, undertake 
any indicated development.  If the 
benefits sought are not granted, the 
claim should be returned to the Board, if 
in order, after completion of the 
necessary development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





 

